DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to preliminary amendment filed on April 16, 2019 in which claims 1-12 have been cancelled and new claims 13-27 are pending in the application.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 13-16, 21, 22, 24-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Modica et al. (US 2016/0187144 A1).
 	In regard to claim 13, Modica et al. discloses a method for localizing a vehicle using a digital map that describe at least one feature, comprising:
causing the digital map to assign at least one predetermined attribute to the feature, wherein the attribute characterizes an actual change in the feature in comparison to the digital map) existing at the moment (see at least [0019]-[0023], [0054], [0058]-[0065], [0072]);
(see at least [0019]-[0023], [0054], [0058]-[0065], [0072]); and
localizing the vehicle in consideration of the determined corresponding probability moment (see at least [0019]-[0023], [0054], [0058]-[0065], [0072]).

 	In regard to claim 14, Modica et al. discloses wherein the feature includes an environment of a vehicle (see at least [0019], [0097]).

 	In regard to claim 15, Modica et al. discloses wherein the attribute includes a value that is specified in accordance with a particular type of the feature (see at least [0065]).

 	In regard to claim 16, Modica et al. discloses wherein the attribute includes information about one of a cycle time and a change rate, and includes information about a point in time of a most recent change of the feature (see at least [0064]).

As to claims 21, 22, 25-27, they recite substantially the same limitations as claims 13, 14.  As such, claims 21, 22, 25-27 are rejected for substantially the same reasons given for claims 13 and 14 above and are incorporated herein.

 	In regard to claim 24, Modica et al. discloses wherein the at least one feature includes features created or influenced by people, including lane markings, bridges, buildings, a number of lanes or sign gantries, road signs (see at least [0019], [0097]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 19, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modica et al. (US 2016/0187144 A1) in view of Vogel (DE 10201008090 A1).
In regard to claims 19, 20 and 23, Modica et al. meets the limitations of claims 13 and 21, but does not particularly disclose wherein the at least one feature includes a plurality of features, and wherein the at least one attribute includes a plurality of attributes, the method further comprising:
recording the features in a driving environment of the vehicle using a driving environment sensor system,
comparing the features to map features of the digital map; and when the comparing yields an ambivalence, at least one of prioritizing and weighting the features on the basis of a respective probable availability or updatedness determined from the attributes.
wherein upon an updating of the digital map, the attributes assigned to a particular feature are adapted accordingly.
n attribute recording unit for one of reading in and recording the predetermined attribute, the attribute recording unit being connected to a memory for the digital map, 
Vogel discloses the above claim limitations (see at least abstract, and [0030]-[0032]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modica et al. with the map updated features of Vogel because such enhance the navigation system by optimizing confidence levels that indicate confidence of correctness of the navigation data.

Allowable Subject Matter
7.	Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 17-18, the prior art of record fails to disclose:“determining, on the basis of the attribute, a model for a progression over time of the probability of the change of the feature.”.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	Zavoli et al., (US 2009/0228204), discloses uses object characterization, a system is provided which (a) extracts raw object data from the sensor-gathered or raw data; (b) extracts characteristics from those raw objects; and (c) compares those 
 	Chen, (US 2010/0328462), discloses a method of detecting a common text pattern, such as for a road or path sign, from collected images is disclosed. For example, the method includes collecting a plurality of images of geographic areas along a road or path. An image of the plurality of images is selected. Components that correspond to an object about the road or path in the selected image are determined. In one embodiment, the determined components are independent or invariant to scale of the object. The determined components are compared to reference components in a data library. If the determined components substantially match the reference components, the object in the selected image is identified to be a common pattern, such as for a standard road or path sign, corresponding to the reference components in the data library.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661